Exhibit 10.39

EXECUTION COPY

FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT

This First Amendment to the Change in Control Agreement, dated February 6, 2012,
is entered into by and between MAP Pharmaceuticals, Inc., a Delaware corporation
(“Company”), and Thomas A. Armer, Ph.D (“Executive”).

WHEREAS, Executive and the Company entered into that certain Change in Control
Agreement effective September 12, 2007 (the “Change in Control Agreement”);

WHEREAS, Executive and the Company have mutually agreed that it is in their best
interest to amend the Change in Control Agreement pursuant to the terms set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree that, effective as of the date hereof, the
Change in Control Agreement is hereby amended as follows:

1.      Effective as of the date hereof, Subsection (iv) of the definition of
“Good Reason” contained in Section 1(d) of the Change in Control Agreement shall
be replaced and amended to read in its entirety as follows:

(iv) the assignment to Executive of any duties or responsibilities that results
in any diminution or adverse change of Executive’s position, status,
circumstances of employment or scope of responsibilities;

2.      Except as hereby specifically amended or modified, the terms of the
Change in Control Agreement, as amended by this First Amendment, shall remain in
full force and effect. This First Amendment may be executed by the parties
hereto in two counterparts, each of which shall be an original and all of which
together shall constitute one and the same agreement. This First Amendment shall
be governed in all respects by the laws of the State of California, without
regard to the principles conflicts of laws.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment to the Change in Control Agreement as of the day and year first above
written.

 

EXECUTIVE

/s/ Thomas A. Armer

Thomas A. Armer, Ph.D

 

MAP PHARMACEUTICALS, INC. BY:   /s/ Timothy S. Nelson   NAME:   Timothy S.
Nelson   TITLE:   President and CEO

 

2